McMurray, Presiding Judge.
Defendant was convicted of burglary and sentenced to serve 12 years. Defendant appeals. Held:
It appears that neither an enumeration of errors nor brief has been filed in this case in accordance with Rule 27 (a) and Rule 14 of the Rules of the Court of Appeals of Georgia adopted February 23, 1981, effective September 1,1981, after due notice by our order dated October 12,1982, directing that an enumeration of errors and brief be filed not later than 4:30 p.m., October 18,1982, or the appeal would be subject to dismissal under Rule 27 (a) and Rule 14 of this court. See Johnson v. State, 157 Ga. App. 211 (276 SE2d 913); Talley v. State, 160 Ga. App. 114 (289 SE2d 321).
Nevertheless, we have examined the record and transcript and found no errors prejudicial to the defendant’s rights. A rational trier of fact (the trial judge without the intervention of a jury in the case sub judice) could reasonably have found from the evidence adduced at trial proof of the guilt of the defendant beyond a reasonable doubt of the offense of burglary. Sanders v. State, 246 Ga. 42 (1) (268 SE2d 628); Anderson v. State, 248 Ga. 682, 683 (285 SE2d 533).

Judgment affirmed.


Banke and Birdsong, JJ., concur.